Name: Decision of the EEA Joint Committee No 52/98 of 29 May 1998 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: building and public works;  technology and technical regulations;  European construction;  marketing
 Date Published: 1999-02-04

 4.2.1999 EN Official Journal of the European Communities L 30/54 DECISION OF THE EEA JOINT COMMITTEE No 52/98 of 29 May 1998 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 67/97 (1); Whereas Commission Decision 97/462/EC of 27 June 1997 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards wood-based panels (2) is to be incorporated into the Agreement; Whereas Commission Decision 97/463/EC of 27 June 1997 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards plastic anchors for use in concrete and masonry (3) is to be incorporated into the Agreement; Whereas Commission Decision 97/464/EC of 27 June 1997 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards waste water engineering products (4) is to be incorporated into the Agreement; Whereas Commission Decision 97/555/EC of 14 July 1997 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards cements, limes and other hydraulic binders (5) is to be incorporated into the Agreement; Whereas Commission Decision 97/556/EC of 14 July 1997 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards external thermal insulation composite systems/kits with rendering (ETICS) (6) is to be incorporated into the Agreement; Whereas Commission Decision 97/638/EC of 19 September 1997 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards fasteners for structural timber (7) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indents shall be added in point 1 (Council Directive 89/106/EEC) in Chapter XXI of Annex II to the Agreement:  397 D 0462: Commission Decision 97/462/EC of 27 June 1997 (OJ L 198, 25.7.1997, p. 27),  397 D 0463: Commission Decision 97/463/EC of 27 June 1997 (OJ L 198, 25.7.1997, p. 31),  397 D 0464: Commission Decision 97/464/EC of 27 June 1997 (OJ L 198, 25.7.1997, p. 33),  397 D 0555: Commission Decision 97/555/EC of 14 July 1997 (OJ L 229, 20.8.1997, P. 9),  397 D 0556: Commission Decision 97/556/EC of 14 July 1997 (OJ L 229, 20.8.1997, p. 14),  397 D 0638: Commission Decision 97/638/EC of 19 September 1997 (OJ L 268, 1.10.1997, p. 36). Article 2 The texts of Decisions 97/462/EC, 97/463/EC, 97/464/EC, 97/555/EC, 97/556/EC and 97/ 638/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 June 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 29 May 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 30, 5. 2. 1998, p. 38. (2) OJ L 198, 25. 7. 1997, p. 27. (3) OJ L 198, 25. 7. 1997, p. 31. (4) OJ L 198, 25. 7. 1997, p. 33. (5) OJ L 229, 20.8.1997, P. 9. (6) OJ L 229, 20. 8. 1997, p. 14. (7) OJ L 268, 1. 10. 1997, p. 36.